DETAILED ACTION
This Action has been made FINAL.

Status of the Claims
The status of the claims is as follows:
Claims 1, 5-11, 13-18 and 21-22, filed 14 September 2022, are pending.
	Claims 1, 5-11, 13-18 and 21-22 have been herby examined.

Information Disclosure Statement
The Information Disclosure Statement filed 14 September has been considered.

 [-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-11, 13-18 and 21-22 remain rejected under 35 U.S.C. 103 as being obvious over Martinell (US 2009/0138985 A1, May 28, 2009; US 8030544 B2, October 4, 2011), Calabotta et al (US 2008/0280361 A1, 13 November 2008), Poehlman (1987. Breeding Field Crops) and Parmar et al. (2012. Plant regeneration from mature embryo of commercial Indian bread wheat (Triticum aestivum L.) cultivars. Physiol. Mol. Biol. Plants 18: 177-183). The rejection is repeated for the reasons of record as set forth in the Office action Mailed 15 April 2022, as applied to claims 1, 5-11, 13-18 and 21-22.  Applicant’s arguments filed 14 September 2022 have been fully considered but they are not persuasive. 
The claims are broadly drawn to a method of producing a transgenic wheat plant comprising transforming a dry viable wheat dry seed derived explant with an Agrobacterium comprising a heterologous DNA, wherein the explant comprises an intact embryo including the scutellum and embryonic axis and the endosperm and pericarp or the dry wheat seed have been substantially removed from the explant, wherein the dry viable wheat dry seed derived explant comprises a moisture content of 4%-13.5%, co-culturing said explant in the presence of the Agrobacterium; culturing said explant in the presence of plant growth regulators to produce multiple buds following said transforming and co-culturing steps; and regenerating the transgenic wheat plant from the explant with multiple buds, wherein explants are in metabolic stasis with an oxygen consumption rate of from about 0.05 to about 0.5 nMoles O2/ml/min/explant and wherein explant is cultured to produce multiple buds following transforming. The claims are further drawn to the heterologous DNA comprising a selectable marker conferring tolerance to a selective agent selected from the group consisting of glyphosate, streptomycin, bialaphos, glufosinate, geneticin, and kanamycin.  The claims are also drawn to co-culturing the explant with Agrobacterium for not more than about 7 days. The explant are decontaminate prior to transformation, are cultured  from about 0 to about 112 days prior to transforming, are contacted with an aqueous solution and transformed within about 2 hours, where transformation of explant and regeneration of transgenic corn plant is carried out without generating a callus and decontamination of the explant is done prior to the transformation step. The claims are also drawn to storing explants for from about 1 hour to about 2 years. The claims are drawn to storing the explant at an internal moisture content of from about 5% to about 12% prior to rehydration prior to or concurrently with transforming. The claims are also drawn to explants that produce multiple buds after transformation and wherein the explant is from about 0.75mm2 to about 2 mm2 in size.  Furthermore, the claims are drawn to transforming a plurality of explants, obtaining transgenic progeny from the transgenic corn plant regenerated from the explant containing the heterologous DNA and producing a transgenic progeny wheat plant. 
Claim Interpretation: The open claim language, comprising, allows for additional steps to be included in the methodology.  Furthermore, the amended language, “derived”, does not impose any further requirements on the origins of the explant. For example, most seed at some point in development have an elevated moisture content that may subsequently decreased during maturation.  Stating that the explant is derived from a dry viable wheat dry seed does not impart any limitations stating that the seed was not wet at some point.  This includes natural maturation as well as laboratory manipulation of seed including hydration and subsequent dehydration.  Regarding the references used in the rejection, Martinell teach that dried explants (explants that have been excised from seed under low moisture conditions) or dried wet explants (explants that have been excised from seed following hydration/imbibition and are subsequently dehydrated and stored) of various ages may be used [0044]. Calabotta et al teach wheat explants derived from dry wheat seeds, pre-cultured, dry excised, wet excised, stored dry explants, fresh dried explants, etc. [Tables 31 and 32]. Again, because of the open claim language, comprising, all scenarios are encompassed by the claim. 

Martinell et al. teach methods and compositions for transforming soybean, corn, cotton, or canola explants using streptomycin as a selective agent for preparing, screening, transforming, and regeneration of explants to obtain transformed plant tissues and plants (which reads on a plurality of explants) [0029] . Martinell et al. teach that the explants may be transformed by a selected heterologous DNA sequence, and transgenic plants may be regenerated therefrom, without the need for generating a callus cell culture from the transformed explant in order to obtain transgenic progeny plants [0039]. Martinell et al. further teach explants were inoculated with Agrobacterium by sonication for 20 sec, and then cultured on co-culture medium and that the explants were co-cultured for 4 days (which reads on for not more than about 7 days) [0095]. Martinell et al. teach that transformation protocols include Agrobacterium-mediated transformation, microprojectile bombardment transformation, as well as other transformation procedures [0044]. Martinell et al teach that those of skill in the art are aware that media and media supplements such as nutrients and growth regulators for use in transformation and regeneration are usually optimized for the particular target crop or variety of interest [0072].  Martinell et al teach that explants and Agrobacteria were placed in a sonicator and after sonication the tissue was then transferred to sterile filter paper and 5 mL of INO medium was added and that the INO medium may also be supplemented with plant growth regulators such as gibberellins, auxins (NAA,IBA, IAA, 2,4-D, dicamba, etc), cytokinins (BAP, thidiazuron, dikegulac, kinetin, etc.) (which reads on co-culturing said explant in the presence of plant growth regulators) [0115].  Martinell et al. found that plant losses occurred due to fungal infection in some of the pre-culturing experiments, but overall transformation frequency of the dry excised explants that were pre-cultured on filter papers wetted with BGM at 23° C. in dark for 5 days (which reads on culturing the explant for from about 0 hours to about 112 days prior to said transforming) appeared to be highest when compared with dry excised explants that were not pre-cultured [0142]. Martinell et al. teach that a dry seed or an explant may be first primed, for example, by imbibition of a liquid such as water or a sterilization liquid (which reads on decontaminating the explant prior to transforming), redried, and later used for transformation and regeneration [0045]. After excision, explants may also be subjected to a rehydration or pre-culture step prior to being transformed with a heterologous nucleic acid [0041]. Explants can be rehydrated in a number of different solutions including an inoculum medium and exposure times tested ranged from 0- 24 hours [0108 and Table 1] (which reads on transforming the explant within about 2 hours of first contacting the explant with an aqueous solution).  Martinell et al. also teach that the transformed explants developed multiple buds and shoots [0096].
Furthermore, Martinell et al teach using dried monocot and dicot explants as starting material for the transformation methodology. Martinell et al teach using dry explants (explant that have been excised from seed under low moisture conditions) or dried wet explants (explants that have been excised from seed following hydration/imbibition and are subsequently dehydrated and stored) of various ages may be used [0044]. Furthermore, Martinell et al. teach that the novel explant can germinate and or be transformed when appropriate conditions are provided [0044 and 0046] and that explants were stored for up to 20 months [0139]. The explants may be stored for longer periods, including days, weeks, months or even years, depending upon storage conditions used to maintain explant viability (which reads on the explant having an internal moisture content at which the explant does not germinate without addition of hydration) [0044]. Martinell et al teach the seed from which the explant has been excised comprising 3%-25% internal moisture content (which encompasses a seed with 4%-13.5% moisture content) [0019]. Martinell et al. teach that the internal moisture content of the explant of from about 3% to about 16% [0016]. Martinell et al teach that after excision, explants may also be subjected to a rehydration or pre-culture step prior to being transformed with a heterologous nucleic acid [0041]. Martinell et al. also teach methods and apparati for screening the transformable explant material using U.S. Standard sieves such as: #8 (2.36 mm opening), #10 (2.0 mm opening), #16 (1.18 mm opening), and others as appropriate [0051] which include screening that would yield explants that are from about 0.75 mm2 to about 2 mm2. Martinell et al. teach that an explant such as a mature or immature embryo is obtained from a seed and transformed via a bacterially-mediated or microprojectile bombardment approach [0029]. It is common in the art, that mature wheat embryos used in transformation events include the embryonic axis and attached scutellum. 
Although Martinell et al do not teach the specific range of 4%-13.5%, Martinell et al teach the seed from which the explant has been excised comprising 3%-25% internal moisture content [col. 4, lines 33-34] and that the internal moisture content of the explant of from about 3% to about 16% [page 2, para. 0016]. These ranges encompass those recited in the instant application and include even lower moisture content. One skilled in the art at the time the invention was made would have been motivated to use such a percentage of seed moisture content as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as percentages of moisture content is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular percentage of moisture content is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05).
Therefore, after considering Martinell et al as a whole, one would understand that dried explants can be used in successful Agrobacterium-mediated transformation methodologies.  One would also understand that these methodologies can be used on both monocotyledons (corn) and dicotyledons (soybean, cotton, or canola). Martinell et al also teach using dry seed derived explants with certain size and moisture content. 
Martinell et al. do not teach wheat seed explants or explants that are in metabolic stasis with an oxygen consumption rate of from about 0.05 to about 0.5 nMoles O2/ml/min/.

Calabotta et al teach a method for preparing an explant from the plant seed under conditions wherein the explant does not germinate and remains viable and competent for germination and/or genetic transformation [0013]. Calbotta et al teach methods for preparing and storing embryonic plant tissue directly from dry seed and its subsequent use in regeneration and transformation [0003]. Calabotta et al teach that the plant seed may be a soybean, canola, corn, cotton, onion, pepper, tomato, cucurbit, rice, or wheat seed [0013]. Calabotta et al teach a substantially intact embryo axis containing at least some meristem tissue that is extracted from a seed with an internal moisture content from about 3% to about 20% [0012]. Calabotta et al teach that the seed or explant has an internal moisture content of from about 3% to about 25% or from about 4% to about 16% [0017]. Calabotta et al teach separating the embryonic tissue from the seed coat (pericarp) [0024], separating the meristematic tissue from the seed coat and optionally the cotyledon tissue and transforming and regenerating the explant material to produce a transgenic plant [0027]. Calabotta et al teach that the explant may be recovered from a hydrated seed, from dry storable seed, from a partial hydration of dried hydrated explant,… and that an explant may be from seed that is primed; that is, a seed that has initiated germination but has been appropriately placed in stasis pending favorable conditions to complete the germination process [0057]. Calabotta et al further teach that those of skill in the art will be able to use various hydration methods and optimize length of incubation time prior to transformation and that the resulting novel explant is storable and can germinate and/or be transformed when appropriate conditions are provided [0057]. Calabotta et al teach that dry excised as well as wet-excised (and then dried) explants retain the ability to form shoots and plants and may be successfully transformed with heterologous DNA, even after dry storage of excised embryos [0108]. 
Calabotta et al also teach that bacterially-mediated gene delivery (e.g. Agrobacterium-mediated) can be made into cells in the living meristem of an embryo excised from a seed [0063]. Calabotta et al also teach that the meristematic region may be cultured in the presence of a selection agent and the result of this step is the termination or at least growth retardation of most of the cells into which the foreign genetic construction has not been delivered and the simultaneous induction of the formation of shoots, which arise from a small cluster of cells including a transformed meristematic cell [0063].  Calbotta et al teach that other selectable markers could include glyphosate, kanamycin, paramomycin, streptomycin, etc. [0063]. 
Calabotta et al. do not directly state that explants that are placed in stasis have an oxygen consumption rate of from about 0.05 to about 0.5 nMoles O2/ml/min/explant. The instant application states that explants with the specified oxygen consumption rate are advantageous in that these rates enable shorter co-culture exposure (2-3 days vs. 4-5 days) and yield more surviving transformed explants [page 45, para. 4 and 49, para. 1]. A co-culture time of 2-4 days was used for the embryos of Calabotta et al. and showed transformation efficiencies equaling to or exceeding those of the instant application [Calabotta et al., Tables 3-6, 8, 14, 16-20 and 22-23].  Therefore, it naturally follows that the explants of Calabotta et al. that were put in metabolic stasis, had an oxygen consumption rate of from about 0.05 to about 0.5 nMoles O2/ml/min/explant given the similarities of the transformation efficiencies co-cultivation time.
It was well known in the art that food material is stored in the endosperm in monocots and that the cotyledons served as the storage unit in dicots (see Poehlman, Fig 2.7 below).  Given that Calabotta et al provides methods for both monocots and dicots, it is understood that the starting material (i.e. the seed) and desired explant material would be different (with or without the storage tissue). It would be understood that the removal of the cotyledons would apply to dicot seed explant preparation and retaining the cotyledons (scutellum) would apply to monocot seed explant preparation. Therefore, considering Calabotta et al as a whole, one of ordinary skill in the art would have understood how to prepare and extract the embryonic axis of a wheat seed that is competent for germination and/or genetic transformation.


    PNG
    media_image1.png
    444
    703
    media_image1.png
    Greyscale

[AltContent: textbox (Figure 1)]
    PNG
    media_image2.png
    93
    155
    media_image2.png
    Greyscale
Parmar et al, teach ‘the mature embryos were dissected from the caryopsis with a fine scalpel under aseptic condition and placed scutellum side up with plumule slightly embedded in the media [page 178, col. 2, para. 1; Figure 1-see above].

At the time of the invention, it would have been obvious to one of ordinary skill in the art to obtain and transform dry viable wheat seed derived explants in metabolic stasis as taught by Calbotta et al using the methods of Martinell et al.  Martinell et al teach all limitations of the claimed method however do not apply the methods to wheat. Calabotta et al teach a method for tissue preparation, storage and transformation and teach wheat explants derived from dry wheat seeds.  Parmer et al. shows that using the embryonic axis of wheat as a starting material is routine and commonly practice in the art. Both Calabotta et al and Martinell et al teach methods that were successful using another monocot, corn. One of ordinary skill in the art would have used the methods of Martinell et al on other economically important, crop monocot plants, such as wheat, with reasonable expectation of success.  In following the methodologies of Martinell et a and Calabotta et al, the wheat explants of Calabotta et al would have been in metabolic stasis and had an oxygen consumption rate within the claimed range. One would have been motivated to use the methods of Martinell et al with dried seed wheat explants because wheat is an agronomically important crop plant and these methods were shown successful with other monocotyledon plants.  Furthermore it would have provided a direct method of transformation without the additional, problematic step of callus formation. 

Applicant’s Arguments dated 14 September 2022
Applicants urge that removal of endosperm and pericarp, along with optional storage of the explant would affect viability and storability of such an explant and that it could not have been predicted how the present wheat explant preparation method would result in a viable, storable wheat embryo explant able to develop and form multiple buds after transformation. Applicants state the difference between dicot embryos and monocot embryos in their chlorophyll content. Applicants provide data on two dicots examples and state that pericarp removal in two rice varieties responded differently in their germination but germination was also dependent on the oxygen content of the surrounding environment. [response pages 5-6].
These arguments have been carefully considered but are not deemed persuasive. The art cited concerning germination of the dicots and rice examples does not dissuade the skilled artesian from practicing the successful methodologies as taught by Calabotta et al.  Calabotta et al teach a “substantially intact embryo axis containing at least some meristem tissue that is extracted from a seed with an internal moisture content of from about 3% to about 20%” [0012] and “preparing an explant from the plant seed under conditions wherein the explant does not germinate and remains viable and competent for germination and or genetic transformation” [0013]. Calbotta et al teach that the plant seed may be a wheat seed [0013]. Calabotta et al teach that dry excised explant retain the ability to form shoots and plants and may be successfully transformed with heterologous DNA, even after dry storage of excised embryos [0108]. Given the teaching of Calbotta et al a skilled worker would have expected that pericarp and endosperm removal would allow for a viable, storable wheat embryo explant able to develop and form multiple buds after transformation. 

Applicants urge that it is not shown that Martinell or Calabotta teach removal of “pericarp” or “endosperm”. Applicants further urge that Poehlmann makes clear that the plumule and radicle are part of the embryo. Applicants urge that Parmar, while likely include removal of pericarp, also remove non-regenerating structures. [response pages 6-7].
These arguments have been carefully considered but are not deemed persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of Martinell et al, Calabotta, Poehlmann and Parma et al that teach each and every limitation of the claims.  
Martinell et al. teach that an explant such as a mature or immature embryo is obtained from a seed and transformed via a bacterially-mediated or microprojectile bombardment approach [0029]. 
Calabotta et al teach a substantially intact embryo axis containing at least some meristem tissue that is extracted from a seed with an internal moisture content from about 3% to about 20% [0012]. Calabotta et al teach separating the embryonic tissue from the seed coat (pericarp) [0024], separating the meristematic tissue from the seed coat and optionally the cotyledon tissue and transforming and regenerating the explant material to produce a transgenic plant [0027].

    PNG
    media_image3.png
    635
    857
    media_image3.png
    Greyscale
Given the anatomy of a wheat seed (see below taken from The Seed Biology Place. 2007), the embryo is clearly distinct from the pericarp and endosperm (see A). One of ordinary skill in the art, if instructed to obtain a wheat embryo, would do so by removing the pericarp and endosperm of the wheat seed. Martinell et al teach using a mature or immature embryo (which would have the pericarp and endosperm removed). Calabotta et al teach using a substantially intact embryo axis (which would have the pericarp and endosperm removed). 
	The teachings of Parmar et al were cited to show that using the embryonic axis of wheat as a starting material is rountine and commonly practiced in the art.  Again, the starting material was a mature wheat embryo (which has the pericarp and endosperm removed) in which the embryo was placed scutellum side up with the plumule slightly embedded in the media.

Applicants note that the Action does not respond to the request in the previous response (e.g. bottom of p. 6) that Applicants be provided with additional evidence/explanation relation to the metabolic status of dry wheat seeds at the time of transforming, in support of the obviousness rejection. In the Applicants Response dated 23 December 2021, Applicants respectfully requested that the rejection be supported with additional evidence specifically relating to the metabolic status of dry wheat embryos (or embryo explants) as compared to those of other dry plant embryos (or embryo explants). [response page 7]
These arguments have been carefully considered but are not deemed persuasive. Calabotta et al. do not directly state that explants that are placed in stasis have an oxygen consumption rate of from about 0.05 to about 0.5 nMoles O2/ml/min/explant. The instant application states that explants with the specified oxygen consumption rate are advantageous in that these rates enable shorter co-culture exposure (2-3 days vs. 4-5 days) and yield more surviving transformed explants [page 45, para. 4 and 49, para. 1]. A co-culture time of 2-4 days was used for the embryos of Calabotta et al. and showed transformation efficiencies equaling to or exceeding those of the instant application [Calabotta et al., Tables 3-6, 8, 14, 16-20 and 22-23].  Therefore, it naturally follows that the explants of Calabotta et al. that were put in metabolic stasis, had an oxygen consumption rate of from about 0.05 to about 0.5 nMoles O2/ml/min/explant given the similarities of the transformation efficiencies co-cultivation time.
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith (MPEP 2113). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product (See MPEP 2112.01).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 5-11, 13-17 and 21-22 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-15, 17, 18, 20, 22-27 of copending Application No. 13/873092.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim methods for the production of viable explants from mature seeds wherein the explant comprises at least the embryonic axis (Claims 1 of the instant application and claim 12 of the copending application).  Claim 1 of the instant application is drawn to a method of producing transgenic wheat plants and claim 12 of the co-pending application is drawn to a method of producing a transgenic corn plant.  Claim 12 of the co-pending application makes use of at least one cytokinin and at least one auxin which would have been obvious to utilize in the instant application given the general knowledge that phytohormones play important roles in bud formation, growth and development. Furthermore, the open claim language of the instant application allows for the inclusion of these phytohormones.  The plants of the instant and co-pending applications are both monocots and agronomically important crop plants and therefore it would have been obvious to one of ordinary skill in the art to use the corn seed methods of copending application with wheat seeds of  to arrive at the invention of the instant application. 
Claims 4-10 are drawn to methods of Agrobacterium-mediated transformation with a selectable maker conferring specific traits, wherein the where explants plants are cultured under specific conditions, are transformed with similar selectable markers and are regenerated without generating a callus, which are precisely recited in claims 13-15, 17 and 18 of the copending application. 
Claims 11, 13 and 14 are further drawn to decontaminating the explants, culturing to produce multiple buds, storing for a specific time and transforming a plurality of explants, which are precisely recited in claims 20, and 24-25 of the copending application.  
Claims 17 and 22 are drawn to a method of producing a transgenic progeny comprising obtaining a transgenic plant prepared by the methods and obtaining transgenic progeny that comprise the heterologous DNA, which is precisely recited in claims 26 and 27 of the copending application. 
Claims 15 and 16 of the instant application are drawn to conditions of the explant prior to or concurrently with transformation but the scope of the claims does not exclude use of dried wet explants (explants that have been excised from seed following hydration and that are subsequently dehydrated-see above claim interpretation). Claims 22 and 23 of the copending application are drawn to methods of hydrating and contacting the explant with KOH.  Again, the open claim language of the instant application would encompass the scope of claims 22 and 23 of the copending application. 
The two applications have the same inventive entity and are not patentably distinct from each other.
This is a provisional obviousness-type double patenting rejection because the patentably distinct claims have not in fact been patented.

Applicant’s Arguments dated 14 September 2022
The applicants acknowledged the provisional nonstatutory double patenting rejections without traverse. The applicants further stated that “a terminal disclaimer may be submitted over US13/873092 upon indication of otherwise allowable subject matter.” 
	This is acknowledged.  The rejection is held in abeyance but not withdrawn.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN M REDDEN/Primary Examiner, Art Unit 1661